DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the application filed August 26, 2019.  Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method comprising: 

determining, from the time limit and the upper limit, an optimal item exhaustion rate corresponding to the offer, the optimal item exhaustion rate distributing customer visits to the physical location throughout a time range corresponding to the offer;
forecasting, for a registered customer in a set of registered customers using a conversion prediction model, an expected conversion rate corresponding to the offer;
forecasting, for the registered customer using a travel time prediction model, an expected customer travel time corresponding to the offer;
computing, using the optimal item exhaustion rate, the expected customer interest level, and the expected customer travel time, the registered customer as a prospective customer;
selecting, using the optimal item exhaustion rate and the expected customer travel time, an offer time corresponding to the prospective customer and the offer, the offer time selected to allow the prospective customer to arrive at the physical location at a time consistent with the optimal exhaustion rate, the time being before the time limit and before a number of sold instances of the physical product exceeds the upper limit; and
transmitting the offer.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an offer is transmitted. This represents the performance 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a device. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts 
receiving or transmitting data over a network (transmit offer), 
performing repetitive calculations (computing customer interest level).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-9 also do not integrate the abstract idea into a practical application. Notably, claims 2-9 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-9 rely upon at least similar additional elements that are specified at a high level of generality. Considered both individually and as a whole, claims 2-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-9 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 

In view of the above, claims 2-9 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 10-19 (storage medium) and 20 (system), these claims recite at least substantially similar concepts and elements as recited in claims 1-9 such that similar analysis of the claims would be apparent. As such, claims 10-20 are rejected under at east similar rationale. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong (US 2019/0378155 A1).

Regarding claims 1, 10, and 20, Wong discloses a computer-implemented method comprising:
            configuring an offer, the offer specifying a physical product for sale, a physical location where the physical product can be bought, a time limit, and an upper limit of instances of the physical product (Wong:  Figure 7 - message with product for sale, quantity, expiration time);
determining, from the time limit and the upper limit, an optimal item exhaustion rate corresponding to the offer, the optimal item exhaustion rate distributing customer visits to the physical location throughout a time range corresponding to the offer (Wong:  Figure 7 - product consumption rate);
forecasting, for a registered customer in a set of registered customers using a conversion prediction model, an expected conversion rate corresponding to the offer (Wong:  Figure 7);
forecasting, for the registered customer using a travel time prediction model, an expected customer travel time corresponding to the offer; computing, using the optimal item exhaustion rate, the expected customer interest level, and the expected customer travel time, the registered customer as a prospective customer (Wong:  paragraph [0024] - the shopper 175 has registered to receive an alert when products of interest are available for purchase within a predetermined radius of the shopper 175 location);
selecting, using the optimal item exhaustion rate and the expected customer travel time, an offer time corresponding to the prospective customer and the offer, the offer time selected to allow the prospective customer to arrive at the physical location at a time consistent with the optimal exhaustion rate, the time being before the time limit and before a number of sold instances of the physical product exceeds the upper limit; and transmitting, to a device associated with the prospective customer at the offer time, the offer (Wong:  Figure 7 - send message to shopper).

Regarding claims 2 and 11, Wong discloses all of the limitations as noted above in claims 1 and 10.  Wong further discloses adjusting, based on an actual sales rate of instances of the physical product, the optimal item exhaustion rate (Wong: Figure 7 - send message comprising updated product inventory).  

Regarding claims 3 and 12, Wong discloses all of the limitations as noted above in claims 2 and 11.  Wong further discloses identifying, using the adjusted optimal item exhaustion rate, a second expected customer interest level predicted for a second registered customer, and a second expected customer travel time predicted for the second registered customer, the second registered customer as a second prospective customer; selecting, using the adjusted optimal item exhaustion rate and the second expected customer travel time, a second offer time corresponding to the second prospective customer and the offer, the second offer time selected to allow the second prospective customer to arrive at the physical location at a second time consistent with the adjusted optimal exhaustion rate, the second time being before the time limit and before the number of sold instances of the physical product exceeds the upper limit; and transmitting, to a second device associated with the second prospective customer at the second offer time, the offer (Wong: Figure 1 – multiple users, paragraph [0024] - the shopper 175 has registered to receive an alert when products of interest are available for .  

Regarding claims 4 and 13, Wong discloses all of the limitations as noted above in claims 1 and 10.  Wong further discloses adjusting, based on an actual sales rate of instances of the physical product, the offer (Wong: Figure 7 - send message comprising updated product inventory).  

Regarding claims 5 and 14, Wong discloses all of the limitations as noted above in claims 4 and 13.  Wong further discloses wherein the adjusting is performed using a model, the model analyzing a set of historical offer adjustment patterns, the adjustment selected based on a set of factors (Wong: paragraph [0024] - In some embodiments, the perishable product inventory control system 165 may predict a future product inventory surplus determined as a function of the real time business intelligence data based on a predictive model adapted from the fields of queueing theory or operations research).  

Regarding claim 18, Wong discloses all of the limitations as noted above in claim 10.  Wong further discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (Wong: Figure 2, paragraph [0025] - In FIG. 2, according to an exemplary embodiment of the present disclosure, data may be transferred to the system, .  

Regarding claim 19, Wong discloses all of the limitations as noted above in claim 10.  Wong further discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Wong: Figure 2, paragraph [0025] - In FIG. 2, according to an exemplary embodiment of the present disclosure, data may be transferred to the system, stored by the system and/or transferred by the system to users of the system across local area networks (LANs) or wide area networks (WANs)).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong (US 2019/0378155 A1), in view of Mason et al (US 2011/0313840 A1).  

Regarding claims 6 and 15, Wong discloses all of the limitations as noted above in claims 1 and 10.  Wong does not expressly disclose adjusting, based on a response of the prospective customer to the offer, the offer.  Mason discloses adjusting, based on a response of the prospective customer to the offer, the offer (Mason: paragraph [0016] - The deals may be displayed to the user depending on particular categories or divisions pertaining to the user, and also based on social media connections. For example, the user may receive input (deals) based on a friend that just bought a deal, or a friend that is following a merchant. Further, there may be comments, reviews or sharing of deals by friends and others that the user has a social media connection with).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Wong to have included adjusting, based on a response of the prospective customer to the offer, the offer, as taught by Mason because the offers forwarded to the customer would be more relevant and more likely accepted (Mason: paragraph [0010]).

Regarding claims 7 and 16, Wong discloses all of the limitations as noted above in claims 1 and 10.  Wong does not expressly disclose adjusting, based on an analysis of a social media communication of the prospective customer in response to the offer, the offer.  Mason discloses adjusting, based on an analysis of a social media communication of the prospective customer in response to the offer, the offer (Mason: paragraph [0016] - The deals may be displayed to the user depending on particular categories or divisions pertaining to the user, and also based on social media connections. For example, the user may receive input (deals) based on a friend that just bought a deal, or a friend that is following a merchant. Further, there may be comments, reviews or sharing of deals by friends and others that the user has a social media connection with).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Wong to have included adjusting, based on an analysis of a social media communication of the prospective customer in response to the offer, the offer, as taught by Mason because the offers forwarded to the customer would be more relevant and more likely accepted (Mason: paragraph [0010]).



Claims 8, 9, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong (US 2019/0378155 A1), in view of Bank et al (US 2015/0012384 A1).  

Regarding claims 8 and 17, Wong discloses all of the limitations as noted above in claims 1 and 10.  Wong does not expressly disclose adjusting, for the prospective customer using the travel time prediction model, the expected customer travel time; and modifying, using the optimal item exhaustion rate and the adjusted expected customer travel time, the offer time.  Bank discloses adjusting, for the prospective customer using the travel time prediction model, the expected customer travel time; and modifying, using the optimal item exhaustion rate and the adjusted expected customer travel time, the offer time (Bank: Figure 2 - travel time, expected remaining quantity (offer)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Wong to have included adjusting, for the prospective customer using the travel time prediction model, the expected customer travel time; and modifying, using the optimal item exhaustion rate and the adjusted expected customer travel time, the offer time, as taught by Bank because it would maximize shopping efficiency (Bank: paragraph [0002]).

Regarding claim 9, Wong discloses all of the limitations as noted above in claim 1.  Wong does not expressly disclose adjusting, for the prospective customer using the travel time prediction model, the expected customer travel time; and modifying, using the optimal item exhaustion rate and the adjusted expected customer travel time, the offer.  Bank discloses adjusting, for the prospective customer using the travel time prediction model, the expected customer travel time; and modifying, using the optimal item exhaustion rate and the adjusted expected customer travel time, the offer (Bank: Figure 2 - travel time, expected remaining quantity (offer)).  
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0224439 A1, Smith et al discloses Method of and apparatus for forecasting item availability.
US 2018/0182013 A1, Haubold discloses GRAPHICAL USER INTERFACE TO DISPLAY INVENTORY DATA AT MERCHANT LOCATIONS.
US 2017/0178221 A1, McCorry et al discloses METHOD AND SYSTEM FOR INVENTORY AVAILABILITY PREDICTION.
US 2008/0140511 A1, Sharma et al discloses Real-Time Demand Prediction In A Fast Service Restaurant Environment.
US 2008/0249840 A1, Koether discloses SYSTEM AND METHOD FOR INCREASING DEMAND FOR PERISHABLE GOODS AT A POINT-OF-SALE LOCATION UTILIZING LOCATION-BASED COMMUNICATION.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625